

117 HR 292 IH: VA Health Center Management Stability and Improvement Act
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 292IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2021Mr. Bost introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to develop and implement a plan to hire directors of the medical centers of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the VA Health Center Management Stability and Improvement Act.2.FindingsCongress finds the following:(1)According to data from the Department of Veterans Affairs, several medical centers of the Department are managed by acting or temporary directors.(2)Some of these medical centers have not been managed by a permanent director for a long period.(3)Pursuant to section 317.903 of title 5, Code of Federal Regulations, a member of the senior executive service who is detailed to a temporary position in a department or agency of the Federal Government may not serve in that position for periods longer than 120-day increments, and no member of the senior executive service may be detailed to an unclassified position for a period longer than 240 days.(4)The inability of the Department of Veterans Affairs to recruit qualified, permanent candidates as directors of medical centers, combined with the policies described in paragraph (3), leads to frequent turnover of directors at the medical centers which impedes the ability of system management to engage in long-term planning and other functions necessary to improve service delivery to veterans.(5)The Secretary of Veterans Affairs should develop a comprehensive plan to recruit permanent directors at each medical center that lacks a permanent director.3.Plan to hire directors of medical centers of Department of Veterans Affairs(a)PlanNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop and implement a plan to hire highly qualified directors for each medical center of the Department of Veterans Affairs that lacks a permanent director as of the date of the plan. The Secretary shall prioritize the hiring of such directors for the medical centers that have not had a permanent director for the longest periods.(b)Matters includedThe plan developed under subsection (a) shall include the following:(1)A deadline to hire the directors of the medical centers of the Department as described in such subsection.(2)Identification of the possible impediments to such hiring.(3)Identification of opportunities to promote and train candidates from within the Department to senior executive positions in the Department, including as directors of medical centers.(c)SubmissionNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate the plan developed under subsection (a).(d)Semiannual reportsNot later than 180 days after the date of the enactment of this Act, and each 180-day period thereafter for two years, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a list of each medical center of the Department that lacks a permanent director as of the date of the report.